Case:20-18197-KHT Doc#:45 Filed:04/16/21              Entered:04/16/21 12:26:51 Page1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO

In re:                                      )
                                            )       Case No. 20-18197-KHT
Carole S. McNitt                            )
                                            )
Debtor.                                     )       Chapter 13
                                            )
                                            )
A. Lee Steed                                )
                                            )
Movant                                      )
                                            )
vs.                                         )
                                            )
Carole S. McNitt                            )
                                            )
Respondent                                  )

      ___________________________________________________________________________
ORDER APPROVING DEBTOR’S CONFESSION TO PROSPECTIVE RELIEF FROM STAY
   AND CO-DEBTOR STAY AND AGREEMENT TO DELIVER DEED IN LIEU OF
                           FORECLOSURE
      ___________________________________________________________________________
THIS MATTER, before the Court on the Amended Motion of A. Lee Steed (“Steed”) for Relief
From Stay and Co-Debtor Stay {Doc. No 39] and the Debtor’s Confession to Prospective Relief
From Stay and Co-Debtor Stay and Agreement to Deliver Deed in Lieu Of Foreclosure
submitted herewith.
THIS COURT being advised as to the matter does hereby:
Enter this Order approving the Debtor’s Confession to Prospective Relief From Stay and Co-
Debtor Stay and Agreement to Deliver Deed in Lieu Of Foreclosure.
IT IS FURTHER ORDERED THAT:
1.      Debtor and the non-debtor spouse shall deliver to Debtor and the non-debtor spouse shall
deliver to Debtor’s counsel, Jesse Sweeney, upon execution of the Stipulation, a Deed in Lieu of
Foreclosure and Affidavit for the benefit of A. Lee Steed, prospectively dated to June 1, 2021 to
the following:
N ½ SE ¼ Section 28, Township 23 South, Range 72 West of the 6th P.M., County of Custer,
State of Colorado. Also known by street address as 3818 County Road 119, Westcliffe, CO
81252. (“Property”).
Case:20-18197-KHT Doc#:45 Filed:04/16/21               Entered:04/16/21 12:26:51 Page2 of 2




2.     If Steed is not paid, in full, on or before May 31, 2021 than Sweeney shall deliver the
Deed in Lieu and Affidavit to Movant’s counsel on June 1, 2021 regardless of any requests or
demands of the Debtor or non-debtor spouse not to do so. If Steed is not paid, in full, on or
before May 31, 2021, the obligation to deliver on June 1,2021 is absolute.


3.      Steed shall not to take any action to obtain tile or record the Deed in Lieu of Foreclose
until June 1, 2021, unless the Debtor attempts to extend the May 31, 2021 deadline for sale of the
Property, in which event Steed may, at his option immediately record his Deed in Lieu of
Foreclosure without any further order of this Court or proceed with the public trustee sale and
foreclosure already pending, but stayed. Relief from stay and the co-debtor stay shall be deemed
granted to do so.
4.      The Debtor shall have until May 31, 2021 to sell the Property for an amount adequate to
fully pay Steed, in cash, for the full amount owed to him as of the date of sale.
5.     If full payment is not received by Steed from the sale of the property on or before May
31, 2021 then the Order for Relief From Stay shall enter, Ex Parte, upon the filing of a Notice of
Default and request for entry of the order by Steed.
6.       Upon entry of the Order for Relief from Stay, Steed shall be authorized to take possession
of and record the Deed in Lieu of Foreclosure, or if Steed deems it necessary, to proceed with
foreclosure and the public trustee sale in Custer County, and take all further actions necessary to
take possession, custody and control of the Property; it being clear that no further relief from
stay is required to do so.
7.     All claims objection of the Debtor to Steed’s filed Proof of Claim, as amended, are
deemed rendered moot by this Stipulation deemed withdrawn by the Debtor.
8.      The Parties are hereby directed to perform in accordance with the terms of the Debtor’s
Confession to Prospective Relief From Stay and Co-Debtor Stay and Agreement to Deliver Deed
in Lieu Of Foreclosure. Debtor’s failure to do so shall be deemed a default and the Order for
Relief From Stay shall enter, Ex Parte, upon the filing of a Notice of Default and request for
entry of the order by Steed.
Dated: April _______, 2021                           X_________________________
                                                     Honorable Kimberly H. Tyson
                                                     United States Bankruptcy Court Judge
